

Exhibit 10(b)


FIRST AMENDMENT TO REIMBURSEMENT AGREEMENT


THIS FIRST AMENDMENT TO REIMBURSEMENT AGREEMENT, dated as of June 16, 2005 (this
“Amendment”), to the Existing Reimbursement Agreement (as defined below) is made
by PPL ENERGY SUPPLY, LLC, a Delaware limited liability company (the “Account
Party”), and certain of the Lenders (such capitalized term and other capitalized
terms used in this preamble and the recitals below to have the meanings set
forth in, or are defined by reference in, Article I below).
 


 
W I T N E S S E T H:
 
WHEREAS, the Account Party, the Lenders and The Bank of Nova Scotia, as the
Issuer and as Administrative Agent, are all parties to the Reimbursement
Agreement, dated as of March 31, 2005 (as amended or otherwise modified prior to
the date hereof, the “Existing Reimbursement Agreement”, and as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Reimbursement
Agreement”);
 
WHEREAS, the Account Party has requested that the Lenders amend certain
provisions of the Existing Reimbursement Agreement and the Lenders are willing,
on the terms and subject to the conditions hereinafter set forth, to modify the
Existing Reimbursement Agreement as set forth below;
 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
 
SECTION 1.1.   Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
 
“Account Party” is defined in the preamble.
 
“Amendment” is defined in the preamble.
 
“Amendment Effective Date” is defined in Article III.
 
“Existing Reimbursement Agreement” is defined in the first recital.
 
“Reimbursement Agreement” is defined in the first recital.
 
 
SECTION 1.2.   Other Definitions. Terms for which meanings are provided in the
Reimbursement Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.
 
 
ARTICLE II
 
AMENDMENTS TO REIMBURSEMENT AGREEMENT
 
Effective on (and subject to the occurrence of) the Amendment Effective Date,
the provisions of the Existing Reimbursement Agreement referred to below are
hereby amended in accordance with this Article II. Except as expressly so
amended, the Existing Reimbursement Agreement shall continue in full force and
effect in accordance with its terms.
 
 
SECTION 2.1.   Amendment to Section 1.1. Section 1.1 of the Existing
Reimbursement Agreement is hereby amended by inserting the following definitions
in the appropriate alphabetical order:
 
“First Amendment” means the First Amendment to Reimbursement Agreement, dated as
of June 16, 2005, among the Account Party and the Lenders party thereto.
 
“First Amendment Effective Date” means June 16, 2005.
 
 
SECTION 2.2.   Amendment to Section 2.1. The second to last sentence of Section
2.1 of the Existing Reimbursement Agreement is hereby amended and restated in
its entirety as follows:
 
No Letter of Credit shall be stated to expire (the “Stated Expiry Date”) beyond
the earlier of (i) the date five days prior to the date set forth in clause (b)
of the definition of Commitment Termination Date and (ii) one year from the date
of such extension; provided, however, that a Letter of Credit may have a Stated
Expiry Date (whether by extension or at the time of issuance) that occurs after
the Commitment Termination Date, so long as (A) such Letter of Credit is Cash
Collateralized on the Commitment Termination Date and (B) the Stated Expiry Date
is no more than one year from the date of such issuance or extension.
 
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS
 
This Amendment and the amendments contained herein shall become effective on the
date (the “Amendment Effective Date”) when each of the conditions set forth in
this Article III shall have been fulfilled to the satisfaction of the
Administrative Agent.
 
 
SECTION 3.1.   Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Account Party and the Required
Lenders.
 
 
SECTION 3.2.   Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Sections 3.2 and 10.3 of the Reimbursement Agreement, if
then invoiced.
 
 
SECTION 3.3.   Satisfactory Legal Form. The Administrative Agent and its counsel
shall have received all information, and such counterpart originals or such
certified or other copies of such materials, as the Administrative Agent or its
counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
 
 
ARTICLE IV
 
MISCELLANEOUS
 
 
SECTION 4.1.   Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
 
 
SECTION 4.2.   Loan Document Pursuant to Existing Reimbursement Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Reimbursement
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Reimbursement Agreement, as amended hereby, including Article X
thereof.
 
 
SECTION 4.3.   Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
SECTION 4.4.   Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
 
SECTION 4.5.   Governing Law. THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
 
 
SECTION 4.6.   Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Reimbursement Agreement and the
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Reimbursement Agreement or any other Loan Document or
of any transaction or further or future action on the part of any Obligor which
would require the consent of the Lenders under the Existing Reimbursement
Agreement or any of the Loan Documents.
 
 
SECTION 4.7.   Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Account Party hereby represents and
warrants to the Lenders, on the Amendment Effective Date, after giving effect to
this Amendment, all statements set forth in Section 5.2.1 of the Reimbursement
Agreement are true and correct as of such date, except to the extent that any
such statement expressly relates to an earlier date (in which case such
statement was true and correct on and as of such earlier date).
 



--------------------------------------------------------------------------------


 
  IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
 

 

 
PPL ENERGY SUPPLY, LLC
 
 
By:__________________________
       Title:



 


--------------------------------------------------------------------------------






 
THE BANK OF NOVA SCOTIA
 
 
By:__________________________
       Title:


